DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of information disclosure statement(s) filed 2 November 2021, 20 September 2022, and 4 August 2021, respectively.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guohua Liu (Publication number: US 2019/0104340 A1), hereafter Liu.

Regarding claim 1:
	Liu discloses an electronic device (Liu ABSTRACT; Figure 6), comprising: at least one sensor (Liu Figure 6 image collecting device); and 
 	at least one processor (Liu Figure 6 processor) configured to: 
 	identify a gesture identification request from a first application being executed by the at least one processor (Liu Figure 1 S102; [0018 – 0021]); 
 	in response to the identification of the gesture identification request, identify a gesture using at least one sensing data from at least one first sensor module activated, among the at least one sensor, based on a gesture application (Liu Figure 1 S114, S116 – motion trajectory such as nodding or shaking is identified; [0032 – 0037]); and 
 	perform at least one operation corresponding to the identified gesture based on the first application (Liu Figure 1 S116 – the application presents the message based on nodding gesture; [0032 – 0037]).

Regarding claim 2:
	Liu discloses the electronic device of claim 1, wherein the at least one processor is further configured to: identify at least one first gesture of a target based on the gesture identification request (Liu [0031 – 0032] motion target part of target user captured), and activate the at least one first sensor module corresponding to the at least one first gesture (Liu discloses an image collecting device is activated when capturing the user face; Liu Figure 1 S104 and Figure 6 image collecting device).


Regarding claim 15:
	Liu discloses the electronic device of claim 1, wherein the at least one processor is further configured to, as part of performing the at least one operation corresponding to the identified gesture, perform the at least one operation based on detection of a trigger for performing the at least one operation (Liu [0037] and Figure 1 S108 – the operation of presenting the information is triggered based on a matching step in S108).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3, 4, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of LEE et al; (Publication number: US 2015/0324004 A1), hereafter LEE.

Regarding claim 3:
	Liu does not disclose the electronic device of claim 1, wherein, to identify the gesture using the at least one sensing data from the at least one activated first sensor module, the at least one processor is further configured to: generate at least one summation data corresponding to the at least one sensing data based on the at least one sensing data, identify a section of the at least one sensing data as a segmentation section, based on the at least one summation data meeting a designated condition, and perform gesture recognition on the segmentation section.
	However, LEE discloses an electronic device and method for recognizing gesture by electronic device. More specifically, LEE discloses a processor configured to: generate at least one summation data corresponding to the at least one sensing data based on the at least one sensing data (LEE [0084][0089]), identify a section of the at least one sensing data as a segmentation section, based on the at least one summation data meeting a designated condition (LEE Figure 4 and [0089][0092] valid section of gesture identified based on exceeding threshold), and perform gesture recognition on the segmentation section (LEE [0115]).
	It would have been obvious to modify Liu wherein, to identify the gesture using the at least one sensing data from the at least one activated first sensor module, the at least one processor is further configured to: generate at least one summation data corresponding to the at least one sensing data based on the at least one sensing data, identify a section of the at least one sensing data as a segmentation section, based on the at least one summation data meeting a designated condition, and perform gesture recognition on the segmentation section, as claimed. Those skilled in the art would appreciate the ability to prevent the reception of an unintended gesture of the user, thereby improving the user experience.

Regarding claim 4:
	Liu (in view of LEE) discloses the electronic device of claim 3, wherein, to generate the at least one summation data corresponding to the at least one sensing data, the at least one processor is configured to generate the at least one summation data corresponding to each of the at least one sensing data by calculating a sum of a designated number of previous sensing data for each of the at least one sensing data (LEE [0092] designated number corresponds to total  samples per unit of time).

Regarding claim 12:
	Liu (in view of LEE) discloses the electronic device of claim 3, wherein the at least one processor is configured to determine whether to perform the gesture recognition on the segmentation section (implied by LEE figure 4 as only valid data is relied upon for gesture).


Claim(s) 16 - 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of NACHMAN et al; (publication number: US 2012/0254878 A1), hereafter Nachman.

Regarding claim 16:
	Liu discloses wherein the at least one processor is configured to receive a signal from the at least one sensor (Liu Figure 1 S114 and [0037] motion data is collected), but does not disclose the device of claim 1, wherein the processor is further configured to: perform pre-processing on the signal received from the at least one sensor before identifying the gesture identification request.
	However, Nachman discloses a mechanism for outsourcing context-aware application-related functionalities to a sensor hub. More particularly, Nachman discloses a set of software modules are programmed into the software architecture of the sensor hub as primitives (Nachman [0035]) which include primitives such as condition evaluator 238 (Nachman [0029]) which performs a data reduction (Nachman [0031] data reduction corresponding to the claimed pre-processing). The 
	It would have been obvious to modify Liu wherein the processor is further configured to: perform pre-processing on the signal received from the at least one sensor before identifying the gesture identification request, as claimed. Those skilled in the art would appreciate outsourcing primitives to a sensor hub (as illustrated in method of Figure 4) allows for a workload partitioning approach, thereby reducing a power consumption of the device.

Regarding claim 17:
	Liu (in view of Nachman) discloses the electronic device of claim 16, wherein the pre-processing includes at least one of detrending or up-sampling (Nachman [0029][0030 – 0031]) data reduction corresponds to claimed detrending as only significant data is output to the application processor).

Regarding claim 18:
	Liu (in view of Nachman) discloses the electronic device of claim 16, wherein at least one sensor includes a plurality of sensors (Nachman Figure 3A sensor hub 110 includes plurality of sensors 214 – 228), and wherein pre-processing is performed on each signal received from the plurality of sensors (Nachman [0031]).

Allowable Subject Matter
Claims 5 –  11, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior art does not disclose the electronic device of claim 3, further configured to perform the claimed identifying based on a ratio of first comparison summation data, to reference summation data exceeding a designated threshold, as claimed.
Claims 6 – 11 depend on claim 5 and are similarly objected as allowable.
Regarding claim 13, the prior art does not disclose the claimed determining based on different at least one sensing data obtained from the at least one sensor.
Regarding claim 14, claim 14 depends on claim 13 and is therefore similarly objected as allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHIR K RAYAN/Primary Examiner, Art Unit 2623